ICJ_038_SovereigntyFrontierLand_BEL_NLD_1959-06-20_JUD_01_ME_01_EN.txt. 230 SOVEREIGNTY OVER FRONTIER LAND (JUDGMENT 20 VI 59)

1892 and subsequently specifically covered by a separate Decla-
ration of December of that year. The Netherlands did not in 1892,
or at any time thereafter until the dispute arose between the two
States in 1922, repudiate the Belgian assertion of sovereignty.

Having examined the situation which has obtained in respect of
the disputed plots and the facts relied upon by the two Governments,
the Court reaches the conclusion that Belgian sovereignty estab-
lished in 1843 over the disputed plots has not been extinguished.

For these reasons,

THE CourRT,

by ten votes to four,

finds that sovereignty over the plots shown in the survey and known
from 1836 to 1843 as Nos. gi and 92, Section A, Zondereygen,
belongs to the Kingdom of Belgium.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this twentieth day of June, one
thousand nine hundred and fifty-nine, in three copies, one of which
will be placed in the archives of the Court and the others transmitted
to the Government of the Kingdom of Belgium and the Govern-
ment of the Kingdom of the Netherlands, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.

Judge Sir Hersch LAUTERPACHT makes the following Declaration:

I have voted in favour of a decision determining that the sover-
eignty over the plots in dispute belongs to the Netherlands.

Article go of the Descriptive Minute of the Boundary Convention
of 1843, in assigning these plots to Belgium, purports to transcribe
word for word the Communal Minute between Baerle-Duc and
Baarle-Nassau which assigns these plots to the Netherlands. The
Netherlands has preduced before the Court what it described as
one of the two original copies of the latter Minute. No other copy
of the original Minute has been produced before the Court. The
authenticity of the Minute produced by the Netherlands has not

25
251 SOVEREIGNTY OVER FRONTIER LAND (JUDGMENT 20 VI 59)

been challenged—though it has been alleged by Belgium that a
mistake had occurred in the course of transcribing it. On the other
hand, it has been alleged by the Netherlands that a mistake, in
the contrary direction, had occurred in the process of transcribing
that document when the Descriptive Minute was adopted in 1843.
In the words of Counsel for Belgium, the accumulation of errors
in this case was such ‘‘as though some evil genius had presided
over the whole affair’. I have formed the view that the evidence
submitted to the Court in the shape of the formal Minutes, succinct
in the extreme, of the Boundary Commission and of fragmentary
correspondence lacking in sequence has not wholly dispelled the
impact of the confused situation thus created. The circumstances
of the adoption, in 1843, of the Descriptive Minute must, to some
extent, be in the nature of conjecture. In particular, it has not
been proved possible to state a direct conclusion as to the authen-
ticity or otherwise of the cardinal piece of evidence, namely, of the
only existing copy of the Communal Minute produced by the
Netherlands. Moreover, while the Commissioners who drafted the
Descriptive Minute enjoyed wide powers, they had no power to
endow with legal efficacy a document in which they purported to
transcribe word for word the Communal Minute and to observe
the status quo but in which they actually modified the Communal
Minute and departed from the status guo. The law knows of no such
power. For these reasons, I am of the opinion that the relevant
provisions of the Convention must be considered as void and
inapplicable on account of uncertainty and unresolved discrepancy.

The Special Agreement of 26 November, 1957, submitting the
dispute to the Court is by design so phrased as not to confine its
function to giving a decision based exclusively on the Convention
of 1843. By the generality of its terms it leaves it open to the Court
to determine the question of sovereignty by reference to all relevant
considerations—whether based on the Convention or not. Accord-
ingly, in the circumstances, it seems proper that a decision be ren-
dered by reference to the fact, which is not disputed, that at least
during the fifty years following the adoption of the Convention
there had been no challenge to the exercise, by the Government
of the Netherlands and its officials, of normal administrative author-
ity with regard to the plots in question. In my opinion, there is no
room here for applying the exacting rules of prescription in relation
to a title acquired by a clear and unequivocal treaty; there is no
such treaty. It has been contended that the uninterrupted adminis-
trative activity of the Netherlands was due not to any recognition
of Netherlands sovereignty on the part of Belgium but to the fact
that the plots in question are an enclave within Netherlands terri-
tory and that, therefore, it was natural that Netherlands adminis-

26
232 SOVEREIGNTY OVER FRONTIER LAND (JUDGMENT 20 VI 59)

trative acts should have been performed there in the ordinary
course of affairs. However, the fact that local conditions have
necessitated the normal and unchallenged exercise of Netherlands
administrative activity provides an additional reason why, in the
absence of clear provisions of a treaty, there is no necessity to
disturb the existing state of affairs and to perpetuate a geographical
anomaly.

Judge SprropouLos makes the following Declaration:

The international legal status of the disputed plots seems to me
to be extremely doubtful.

The facts and circumstances (decisions of the Mixed Boundary
Commission, letters, etc.) at the basis of the Belgian hypothesis
that the copy, which has not been produced before the Court, of
the Communal Minute of 1841 attributed the disputed plots to
Belgium or that the Boundary Commissioners had corrected it to
that effect—which facts go back more than a century—do not, in
my opinion, make it possible to conclude with sufficient certainty
that the Belgian hypothesis corresponds with the facts.

On the other hand, the thesis of the Netherlands to the effect
that an error crept into the Minute attached to Article 90 of the
Descriptive Minute of 1843 is also merely based on a hypothesis,
i.e. on the mere fact that the text of the Communal Minute of
1841 departs from the text of the Minute attached to Article 90 of
the Descriptive Minute of 1843.

Faced as I am with a choice between two hypotheses which lead
to opposite results with regard to the question to whom sovereignty
over the disputed plots belongs, I consider that preference ought
to be given to the hypothesis which seems to me to be the less
speculative and that, in my view, is the hypothesis of the Nether-
lands. For this reason I have hesitated to concur in the Judgment
of the Court.

Judges ARMAND-Ucon and MORENO QUINTANA, availing them-
selves of the right conferred upon them by Article 57 of the Statute,
append to the Judgment of the Court statements of their Dissenting
Opinions.

(Initialled) H. K.
(Initialled) G.-C.

27
